Exhibit 10.4.1
(GRAPHIC) [w73888w7388803.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1 CONTRACT ID CODE Page 1 of
2 2. AMENDMENT/MODIFICATION NO 0025 3. EFFECTIVE DATE 01/09/2009 4.
REQUISITION/PURCHASE REQ. NO. 5. PROJECT NO. (if applicable) 6. ISSUED BY FCC
/Contracts and Purchasing Center 445 12th St., SW. Washington, DC 20554 CODE
00001 7. ADMINISTERED BY (if other than Item 6) CODE 8. NAME AND ADDRESS OF
CONTRACTOR (No., street, county, State and Zip Code) Neustar, Inc. 46000 Center
Oak Plaza Sterling, VA 20166 (X) 9A. AMENDMENT OF SOLICITATION NO. 9B. DATED
(SEE ITEM 11) (X)10A. MODIFICATION OF CONTRACT/ORDER NO. CON03000016 CODE
FACILITY CODE (X) 10B. DATED (SEE ITEM 13) 11. THIS ITEM ONLY APPLIES TO
AMENDMENTS OF SOLICITATIONS The above numbered solicitation is amended as set
forth in Item 14. The hour and date specified for receipt of Offers 1 is
extended, is not extended Offers must acknowledge receipt of this amendment
prior to the hour and date specified in the solicitation or as amended, by one
of the following methods: (a) By completing Items 8and 15, and returning copies
of the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted: or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified. 12. ACCOUNTING AND APPROPRIATION DATA (if
required) No Funding Information 13. THIS ITEM ONLY APPLIES TO MODIFICATION OF
CONTRACTS/ORDERS, IT MODIFIES THE CONTRACT/ORDER NO-AS DESCRIBED IN ITEM 14.
CHECK ONE A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A. B.
THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b). C. THIS SUPPLEMENTAL
AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: 43.103(a). Mutual Agreement;
FAR 1.6, Authority of the Contracting Officer D. OTHER (Specify type of
modification and authority) E. IMPORTANT: Contractor            is not, is
required to sign this document and return 1 copies to the issuing office. 14.
DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.) The purpose of
this contract modification is two-fold as follows: 1. To incorporate NeuStar,
Inc.’s proposal of 10/30/08 as amended 12/17/08 to provide for additional
network gear in support of continued contract performance in accordance with the
following schedule: A. Two (2) Cisco 2821 Routers with one (1) year maintenance:
$6,620.00; B. Two (2) Cisco 2960-48 Switches with one (1) year maintenance:
$3,100.00; and C. Two (2) Load Balances with one (1) year maintenance:
$34,360.00. The total price of these items is $44,080.00; and 2. This contract
modification also serves to extend the contract period of performance for an
additional six (6) months from January 9, 2009 through July 8, 2009 at a total
price of $747,800.00 (inclusive of $20,000.00 for travel). NeuStar, Inc’s
proposal of 12/09/08 is hereby incorporated into the contract. Funding will be
via NANP funding and will be paid by FCC Billing & Collection Agent. Welch, LLP.
The total price of this contract modification is $791,880.00. Except as provided
herein, all terms and conditions of the document referenced in Item 9A or 10A.
as heretofore changed, remains unchanged and in full force and effect. 15A. NAME
AND TITLE OF SIGNER (Type or print) 16A. NAME AND TITLE OF CONTRACTING OFFICER
(Type or print) Anthony Wimbush 15B. CONTRACTOR/OFFEROR Micheal O.C (Signature
of person authorized to sign) 15C. DATE SIGNED 7 JAN 09 16B. United States of
America 16C. DATE SIGNED BY (Signature of Contracting Officer) NSN
7540-01-152-8070 PREVIOUS EDITION UNUSABLE STANDARD FORM 30 (REV 10-83)
Prescribed by GSA FAR (48 CFR) 53 243  

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [w73888w7388804.gif]

Line Item Document NumberTitle            Page 2 of 2 Summary
CON03000016/0025NANP Administrator Line Item Delivery Date            Unit of
Number            Description (Start date to End date) Quantity
Issue            Unit Price            Total Cost Questions may be addressed to
Tony Wimbush @ anthony. wimbush@fcc.gov. No Changed Line Item Fields Previous
Total: Modification Total: Grand Total:  

 